Title: To Thomas Jefferson from Thérèse Ceracchi, 29 April 1805
From: Ceracchi, Thérèse
To: Jefferson, Thomas


                  
                     Monsieur
                     
                     Vienne en Autriche ce 29e Avril 1805.
                  
                  Ayant sur moi le Devoir amer de chercher du Secours ou Seulement ma faible memoire puisse encore me donner une Luêur d’Esperance, j’azarde ses Lignes pour s’il est possible faire retentir jusques dans Vos Contrées heureuses les Clameurs de la deplorable famille de Joseph Cerachi; Veuve avec 6 Enfans n’ayant plus pû exister ni subsister a Rome le Desespoir me suggera de revenir dans ma Patrie pour y chercher du Secours ayant duê par necessité abandonner 5 de mes Enfans a Rome je me rendis avec le plus petit ici, mais helas! je me trouvais en la plus grande Partie cihui dans mes Esperances, si bien que bien des fois après avoir passée la Nuit dans les Larmes le Jour je ne sais de quoi pourvoir aux premieres necessité, n’existant de que ce que des Ames genereuses jusqu’ici m’ayant par si par là donnée! Dieu—quelle plus que cruelle Situation, de savoir mes 5 fils dans la Maison des Orphelins a Rome manquant de Linge d’habillemens n’ayant aucune Education  abandonné a toute la rigueur de la plus cruelle Misere car Rome étant ruine par les Echecs reçu cette Maison ne peut pas Seulement subvenir a donner la Nourriture necessaire a ses petits delaissés. Et ne pouvoir les secourir etant, absorbé sous la poids enorme de toutes les privations et que ma Santé delabré par les angoisses continuele d’un Desespoir concentra ne m’offre que peut etre bientôt la fin de mes malheurs cet a dire la Tombe—Mais avant d’y descendre mon triste Nom de Mere m’impose de cependant reveiller l’humanité Généreuse pour les Secourir, a que puis je bien m’adresser étant isole dans ce monde qu’a Vous Homme Illustre par Votre Grandeur d’Ame et Actions Vertueuse a jamais memorable; et surtout sachant combien Vous avéz daignés proteger, mon Defunt Epoux que par sentimens d’humanité Vous daigneréz pensir a Vous interresser a notre Sort deplorable et de chercher des moyens pour nous arracher du Gouffre de nos malheurs, mais pour subvenir a Votre Memoire permettéz de Vous faire resouvenir; que comme Vous le savez Cerachi avait été chargé de L’Exécution d’un Monument National pour Perpétuer l’heureuse fondation de la Republique Americaine. Il a fait tous ses Modeles en terre Cuitte et cet Ouvrage ayant été suspendû Cerachi n’est aucune indemnité de ses travaux. Ne pourriez Vous pas decider le Gouvernement des Etats Unis a m’accorder un Secours digne de la Nation Americaine; ou bien si cela ne pourrait aller a tacher a la fin de faire entre tous les Ames si généreuses de Vos Contrées et Connaissances une Collecte, afin de pouvoir du moins Voir en abandonnant la Vie mes pauvres Orphelins a l’abris de l’Affreuse Indigence ou ils sont présentement. Esperant que Vous daigneréz lire ses Expositions et que Votre Coeur en sera touché et que par une gracieuse reponse Vous tacherez de rappeller a la Vie une Veuve Eploré; J’ai l’honneur d’etre avec la plus haute Estime Votre tres humble Servante
                  
                     Therese Ceracchi
                     
                  
               